DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/21/2021 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 06/07/2021 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02/04/2022 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  "all of dibasic" should be "all of the dibasic".  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  "particles has" should be "particles have".  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the phosphate ion and the calcium ion" in the second step.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “some or all of dibasic calcium phosphate crystals" in the second step.  There is insufficient antecedent basis for this limitation in the claim. The previously introduced dibasic calcium phosphate is not specified as being crystals. 
Claims 2-5 are rejected due to dependence upon claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hiromoto et al. (EP-2392693-A1), hereinafter Hiromoto.
Regarding Claim 1, Hiromoto teaches a Mg-based structural material with coating films ([0008]) which constitutes the claimed a production method for magnesium-containing material consisting of a magnesium or a magnesium alloy with coating.
	Hiromoto teaches the material being produced by forming a Mg(OH)2 layer ([0021]-[0022]) which is within the claimed a first step of forming a first coating on the surface of a magnesium-containing metal material to obtain a magnesium-containing metal material with the first coating.
	Hiromoto further teaches the material being dipped in a solution containing calcium ions and phosphate ions ([0023]-[0027]) which is the same as the claimed the second step of forming a second coating including a dibasic calcium phosphate over the first coating by contacting chemical conversion agent including the phosphate ion and the calcium ion with the magnesium-containing metal material with the first coating.
	Hiromoto further teaches the pH of the treatment solution being alkaline ([0029]), and the result of the treatment being the formation of hydroxyapatite ([0033]-[0034]) which is the same as the claimed and a third step of forming a third coating by contacting an aqueous alkaline solution with the second coating to convert some or all of dibasic calcium phosphate crystals on the surface of the second coating into hydroxyapatite and/or hydroxyapatite carbonate.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiromoto et al. (EP-2392693-A1), hereinafter Hiromoto, in view of Gonda et al. (JP-2015151565-A), hereinafter Gonda.
	Regarding Claim 2, Hiromoto teaches the claim elements as discussed above.
	Hiromoto does not explicitly disclose a steam treatment.
	Gonda teaches a magnesium hydroxide layer ([0014]) produced by a steam treatment ([0019]) beneficially facilitating coating of a magnesium alloy ([0012]) which is the same as the claimed the first step comprises a steam treatment method.
	It would be obvious to a person having ordinary skill in the art to utilize the steam treatment according to Gonda in order to form the Mg(OH)2 layer according to Hiromoto since both result in a magnesium hydroxide layer and in order to beneficially facilitate the later coatings of Hiromoto.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiromoto et al. (EP-2392693-A1), hereinafter Hiromoto, in view of Spencer et al. (US-4335086-A), hereinafter Spencer.
	Regarding Claim 3, Hiromoto teaches the claim elements as discussed above. 
	Hiromoto does not explicitly disclose a surface conditioning step to contact surface conditioner including dibasic calcium phosphate particles with the magnesium-containing metal material.
	Spencer teaches that in the formation of hydroxyapatite (Col. 3 L. 23-41), providing brushite seeds can beneficially result in uniform crystal clusters (Col. 3 L. 65-Col. 4 L. 4) and control the morphology of the produced crystals (Col. 4 L. 58-68), which overlaps the claimed a surface conditioning step to contact surface conditioner including dibasic calcium phosphate particles with the magnesium-containing metal material with the first coating after the first step but prior to the second step.
	It would be obvious to a person having ordinary skill in the art to apply brushite seeds according to Spencer to the material according to Hiromoto prior to the treatment to form dibasic calcium phosphate and hydroxyapatite in order to beneficially promote uniform crystal clusters of a desired morphology.

	Regarding Claim 4, Hiromoto as modified by Spencer teaches the claim elements as discussed above.
	As discussed above, Hiromoto as modified by Spencer teaches brushite particles which is within the claimed the dibasic calcium phosphate particles are particles of monetite and/or brushite.

	Regarding Claim 5, Hiromoto as modified by Spencer teaches the claim elements as discussed above. 
	Spencer further teaches the particle size impacting the degree of seeding (Col. 3 L. 65-Col. 4 L. 14, Col. 5 L. 13-22) and the degree of seeding further affecting the uniformity of crystal clusters (Col. 3 L. 65-Col. 4 L. 14) and the crystal morphology (Col. 4 L. 58-68) and further teaches an example in which the size of the crystals is about 3 µm (Col. 6 L. 17-19).
	Therefore a person having ordinary skill in the art could through routine experimentation to optimize the uniformity of crystal clusters and the crystal morphology could come to the claimed the dibasic calcium phosphate particles has a D50 of 0.1 µm or larger, 0.8 µm or smaller, and a D90 of 0.15 µm or larger, 1.5 µm or smaller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736